Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Deditch on 30 August 2021.

The application has been amended as follows: 
In claim 1, line 18, “element in the extrusion coating” has been changed to --element inserted into the extrusion coating--.
In claim 1, second to last line, “has an axis” has been changed to --has a longitudinal axis--.

Allowable Subject Matter
Claims 1, 7-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, in combination with the other limitations recited, a rotational fixing that is formed at least partly from an element inserted into the extrusion coating (such that the rotational fixing is formed separately from the extrusion coating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Naumann et al. (US 2014/0203108) discloses a rotational fixing 8 that is made of the same extrusion coating 7 on at least a portion of a fuel injection valve, and the rotational fixing 8 has a longitudinal axis that is parallel to the longitudinal axis of the valve housing.  Fischer (US 2010/0154746) discloses in Fig. 1 a rotational fixing 15 “at least partially in the vicinity of the plastic extrusion coating enveloping inlet connection 7” on a fuel injection valve (paragraph 26), the rotational fixing 15 has a longitudinal axis that is parallel to the longitudinal axis of the valve housing, and the rotational fixing 15 is separate from the terminal 8 in the same manner as the rotational fixing and terminal in the applicant’s device.  Naumann and Fischer lack a rotational fixing that is both formed separately from the extrusion coating and formed at least partly from an element inserted into the extrusion coating.
Taylor (US 6,019,089), Zdroik (US 2006/0137659), and Serra (US 2015/0101572) each disclose a rotational fixing that is formed separately from the valve housing and has a longitudinal axis that is parallel to longitudinal axis of the valve housing, but they each lack a coating on the valve housing, so they each lack teaching 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	


/KEVIN F MURPHY/Primary Examiner, Art Unit 3753